Title: To James Madison from Robert R. Livingston, 18 January 1804
From: Livingston, Robert R.
To: Madison, James



No 96
Sir
Paris 18th Jany 1804
I enclose a copy of the instructions of the French Government to their Commercial agent at Tripoli upon the Subject of our prisoners. I Shall Send it by the Post to morrow to Leghorn, with directions to Mr Appleton to forward it by the first conveyance, & if none offers to Send a Small vessel with it, & the notes I have Sent him to Commodore Prebble to whom I have written on the Subject, & advised him to make the earliest communications to Mr Lear, who has I presume the President’s instructions relative to peace & the release of Prisoners.
Every day convinces me more & more, that the rank powers & instructions of your Minister here Should be commensurate to the influence & power that this Court has over almost every other in Europe, Asia, & Africa there are means where the minister has the confidence of those that direct of effecting everything we might wish and he should be accredited to every court to which your connections may extend where you have no resident minister. The Black Sea opens a new field for our enterprise, nor would there be much difficulty in obtaining the necessary priviledges but your minister must be able to command money for which he is only to account to the president with this and full powers I am persuaded that I could have made a peace with Tripoli and [proc]ured the [rel]eas[e] of prisoners by order from here for half the money that the last article would have cost you without the interference of the First Consul, which however as it is will I hope prove very useful to Mr Lear.
I have no interest, Sir, in mentioning this, because I do not intend to Stay here So long as to receive any new power or new instructions, but as a consideration that Should influence the choice & power of my Successor. Let no man be thought of who will not stand well [with] Mr Talerand be assured that he will do nothing here except the ordinary routine of business. I have yesterday received a letter from Mr Graham, containing a copy of the note of Mr Cevallos in answer to Mr Pinkney’s notice of the ratification. I immediately Sent it to the Minister for foreign affairs, with the enclosed note. I regret extremely that Mr Pinkney did not communicate to me the first information he had received of the intention of the Court of Spain to object to the cession, as I am confident that while the prince of peaces fate was doubtful and Augeraus army on the frontier of Spain I could have obtained a full and explicit recognition of the treaty by His Catholic Majesty which I shall still labour to enable Master Pinkney to obtain.
Nothing new has occurred since my last. I was mistaken when I said the Board were going on, they have indeed sent up Six cases as “Susceptible of liquidation,[”] which is certainly the last business they have to do, & as far as I See, except where doubts are raised, is totally unnecessary. The French Board have passed upon near half the causes which ours might go thro’ in ten days. But they touch none of them & consume time & money in the copying what I conceive to be useless papers.
Unless Some direction is given with respect to them, I have no doubt they will ultimately involve us with this Government as they have already done with the creditors. But I have Said enough upon this disagreable Subject my decided opinion is that Mr Maclure Should be removed. I have the honor to be Sir With the most respectful attachment Your most obt hum: Servt.
Robt R Livingston
  

   
   RC (DNA: RG 59, DD, France, vol. 9); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; docketed by Wagner. Unless otherwise noted, italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the letterbook copy (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner. Enclosures not found, but see nn. 1 and 6.



   
   Livingston doubtless enclosed a copy of Talleyrand to Livingston, 25 Nivôse an XII (16 Jan. 1804) (NHi: Livingston Papers; translation printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:335), transmitting a copy of Talleyrand’s letter to Bonaventure Beaussier of the same date (NHi: Livingston Papers; translation printed ibid., 3:332), telling Beaussier to do all he could to get the prisoners released and to serve as intermediary between the U.S. and Tripoli, noting that Napoleon’s attachment to the American people and government made him desirous of a firm peace between the two countries. Talleyrand added that the letter would be forwarded through the commander of the U.S. fleet off Tripoli.



   
   Letterbook copy has “when.”



   
   Miscoded “wickured”; interlinear decoding has “secured.”



   
   Miscoded “394 eas,” which has no equivalent; interlinear decoding has “rele ease.”



   
   Miscoded “reb”; interlinear decoding has “with.”



   
   The enclosures were probably copies of Livingston to Talleyrand, 17 Jan. 1804 (NHi: Livingston Papers, vol. 3), and Cevallos to Pinckney, 31 Dec. 1803 (ibid.). Livingston stated that he had relied on Talleyrand’s statement that Charles IV had not complained to Napoleon about the transfer of Louisiana. He asked what steps Napoleon would take to eliminate any problems that might arise between the U.S. and Spain because of the cession and also thanked Talleyrand for Napoleon’s intervention with Tripoli on behalf of the American prisoners. For Cevallos’s letter, see Pinckney to JM, 24 Jan. 1804, and n. 3.



   
   Difficulties arose between Spain and France in the fall of 1803 when France demanded Godoy’s dismissal and the cash payments promised by Spain in the Treaty of San Ildefonso, and the French army near the Spanish border, under Pierre-François-Charles Augereau, was placed on alert (Hilt, Troubled Trinity, pp. 146–51; Luis González Santos, Godoy: Príncipe de la paz, siervo de la guerra [n.p., 1985], p. 110; Times [London], 15 Oct. 1803).



   
   Underlined in RC.


